Citation Nr: 1635191	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-42 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety.

2.  Entitlement to service connection for gastroesophageal reflux disease, to include as an undiagnosed illness due to exposure to Gulf War environmental hazards.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served in the Naval Reserve he had documented periods of active duty from January to April 1985; March to June 1987; and December 1990 to June 1991 when he served in combat in Southwest Asia.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The Veteran is seeking service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  He contends that his psychiatric disorder is due to combat stressors he experienced during his six months of duty overseas in Southwest Asia.  

The Veteran's DD214 reflects that served in Southwest Asia during his period of active duty from December 1990 to June 1991.  He was awarded the Combat Action Ribbon, which denotes his participation in combat.  The Veteran's claimed stressors involve experiences from being stationed in Saudi Arabia and Kuwait in 1990 and 1991, as a medical field service technician.  He asserts that as a corpsman, he was on the front lines, saw combat, was shot at with small arms and returned fire.  He witnessed fatalities and treated injures, including seeing a sergeant killed and calling in a Medivac to help to get people out.  He also feared for his life due to tracers and mortars and mines going off nearby.  As the Veteran's claimed stressors are related to his involvement in combat, the occurrence of the stressors is therefore conceded.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (f)(2).

The Veteran was afforded a VA examination in June 2012, where the examiner diagnosed "major depressive episode, recurrent, in full remission."  The examiner also found that the Veteran did not meet the full criteria for PTSD.  In an August 2013 addendum opinion, the examiner stated that the Veteran's past depression, which was not currently diagnosed, was "less likely than not" due to his combat experiences in service.  The examiner further stated that the Veteran reported that his depression in service was due to personal issues and work stress.  The examiner noted that combat stress created anxious symptoms, such as exaggerated startle, hypervigilance, and poor sleep, but not depression.  However, the examiner indicated that those symptoms have since resolved and are not related to a depressive disorder.

As directed by the Board's August 2015 remand, additional VA treatment records were associated with the claims file.  These records include diagnoses of PTSD, depression, and major depressive disorder.  Regarding PTSD, there is conflicting evidence of a diagnosis in this case.  An April 2014 PTSD screening test was negative, and VA treatment records from May 2014, July 2014, and August 2015 include diagnoses of depression and rule out PTSD.  Other VA treatment records from the time period list PTSD as a diagnosis, and a September 2014 VA initial PTSD intake examination includes diagnosis of PTSD.  While the September 2014 VA psychologist found that the Veteran's stressor was adequate to support a diagnosis of  PTSD, the psychologist discussed the Veteran's symptoms within the past month only, and did not review the Veteran's claims file.  As a result, in consideration of evidence which shows current diagnoses of psychiatric disorders, the Board finds that a complete VA examination is warranted in this case.  

The Veteran is also contends that service connection for gastroesophageal reflux disease (GERD), to include as an undiagnosed illness due to exposure to Gulf War environmental hazards, is warranted.  During a June 2012 VA examination conducted in conjunction with a June 2012 VA Gulf War examination, GERD was diagnosed.  After a review of the claims file, the examiner provided an opinion that the Veteran's GERD was "less likely than not" due to exposures in the Persian Gulf as there was no evidence in the medical literature to suggest that GERD was caused or aggravated by environmental exposures.  

However, at his July 2015 hearing before the Board, the Veteran stated that he began to experience GERD symptoms during his last active duty in 1990 and 1991, and that he continued to experience these symptoms since service.  He stated that he had nausea, regurgitation, heartburn, and a burning sensation in his throat.  The Veteran also indicated that during that time he was under orders to take ciprofloxacin, an antibiotic, on a daily basis, which he believed contributed to his acid reflux.  The Veteran's military occupational specialty (MOS) was that of a medical field service technician, and while he does not currently work in the medical field and has not worked in the medical field for some time, he has some medical training and experience and is competent to provide increased insight into assigning his symptoms to diagnoses.  As such, the Board finds that a new VA examination is warranted, which considers all the evidence of record, including the Veteran's statements.  

Finally, as the matters are being remanded, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's VA treatment records dated from August 2015 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a comprehensive VA psychiatric examination to determine whether a psychiatric disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner must integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The examination report must include a detailed account of all pathology previously and currently found to be present.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements regarding his symptoms, the examiner must state whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  The examiner must be informed that the Veteran's participation in combat during his active duty period from December 1990 to June 1991 has been established and that stressors associated with such combat are presumed based on his award of the Combat Action Ribbon.  

If any previously diagnosed psychiatric disability, including PTSD and depression, is not diagnosed, the examiner, to the extent possible, must reconcile that conclusion with the previous records reflecting diagnoses of such disorders.

A complete rationale for all opinions must be provided.  Consideration should be given to the fact that the Veteran has some medical training as medical field service technician during service.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded the appropriate VA examination to determine whether GERD is related to his active military service.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements regarding his symptoms, the examiner must state whether any currently or previously diagnosed GERD is related to his active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations, as well as due to medication, to include ciprofloxacin.  The examiner must provide a thorough explanation for this determination and must discuss the specific evidence upon which this finding is based.

A complete rationale for all opinions must be provided.  Consideration should be given to the fact that the Veteran has some medical training as medical field service technician during service.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must advise the Veteran that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by a response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


